DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 15 and 16 are directed to a learning method (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps in claims 1, 15 and 16: …  a feature extraction computation unit configured to compute a feature extraction of the obtained biological signal of the worker; a work determination unit configured to determine a work of the worker on the basis of a comparison result between the computed feature extraction of the biological signal of the worker and learning data generated in advance; and a learning unit configured to generate the learning data, wherein the learning unit generates a musculoskeletal model corresponding to each worker, generates a quasi biological signal by reproducing a work of a determination target with the musculoskeletal model, computes a feature extraction of the quasi biological signal, and generates the learning data by associating, with each of the workers, the work of the determination target and a feature extraction distribution of the quasi biological signal as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, a factory manager may mentally compute a feature extraction; determine a work of the worker; generate the learning data; generates a quasi biological signal; computes a feature extraction of the quasi biological signal, and generates the learning data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1, 15 and 38 recites that assessment efficiency of a worker and generate some learning data. Thus, human activity in the areas of workplace training based on the assessments and evaluations (social activities, teaching, and following rules or instructions) (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 and 13 recite the additional elements of: a sensor, a main body unit, a plurality of electrodes and a learning device (claims 15, 16).  The limitations of the sensor configured to record configured to generate musculoskeletal model consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 13 recite the additional elements of: a sensor, a main body unit, a plurality of electrodes and a learning device (claims 15, 16) set forth above for Step 2A, Prong 2.  There is no indication in the Specification that Applicant have achieved an advancement or improvement in sensor technology.  Essentially, all Applicant has done here is use motion sensor to capture data, use computer processing technology to compare the sensor data with learning data.  This is quintessentially "collecting information, analyzing it, and displaying certain results of the collection and analysis." Electric Power Group, 830 F.3d at 1353. Applicant’s method recites an "abstract idea" for which computers 2 Memorandum from the U.S. Patent & Trademark Office, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) (Apr. 19, 2018) are invoked merely as a tool. Enfish, 822 F.3d at 1335-36.  In short, claims 1, 15 and 16 directed to an abstract idea that is implemented on a computer in a manner that merely states the abstract idea while adding the words "apply it." See Alice, 573 U.S. at 223. This is not sufficient for patent eligibility. 	
Dependent claims 2-13 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodall et al. (US 2017/0156662 A1).
Re claims 1, 15 and 16:
1. Goodall teaches a work determination system (Goodall, Abstract, “the system 1000 includes an electronic interface 3804 to operably couple to electronics of an external device ( e.g., external object 3800, external device 3406, etc.), including but not limited to … external simulator (e.g., simulated, practice, or real control panel such as a flight panel; exercise equipment; simulator for skiing, simulator for surgery, etc., motion capture device)”; [0257], “who desires enhanced sensation (e.g., surgeon, explosives technician, laboratory technician, musician, etc.), such as to provide training of a skill”; surgeon, technician, musician and athlete are workers) comprising: 
a biological signal obtaining unit configured to obtain a biological signal of a worker from a sensor attached to the worker during work (Goodall, [0141], “The physiological sensor 1012 is configured to detect a physiological parameter of the subject on which the system 1000 is positioned …  the physiological sensor 1012 includes an electromyograph (EMG) (FIG. 13 shows electromyograph 1408), such as sensor electrodes configured to monitor the electrophysiological activity of muscle tissue proximate to the body portion on which the system 1000 is positioned”); 
a feature extraction computation unit configured to compute a feature extraction of the obtained biological signal of the worker (Goodall, [0106], “Data acquisition and processing device 510 may output data, control signals, and/or estimations or calculations regarding orientation, acceleration, movement, angular motion, rotation, angular velocity, angular acceleration, and/ or position to additional computing devices”; [0139], “motion sensor 1010 can include a proximity sensor configured to detect one or more of a presence, a position, an angle, and a movement of another body portion proximate the wrist, such as a hand, a palm, an arm, a finger, a shoulder, and so forth”); 
a work determination unit configured to determine a work of the worker on the basis of a comparison result between the computed feature extraction of the biological signal of the worker and learning data generated in advance (Goodall, [0143], “the processor 1006 can compare the one or more sense signals generated by the sensor assembly 1004 to reference data indicative of a strain injury stored in a resident or remote memory device”; [0229], “a muscle activity of the individual can be compared against a target activity associated with the motion regimen”; [0232], “comparison between at least one of the pain state of the individual subject, the movement of the body portion, or the at least one physiological parameter to one or more threshold target values”; the sense signal can be compared to reference data and/or target values associated with a motion regimen); and 
a learning unit configured to generate the learning data (Goodall, [0229], “compliance or non-compliance with the motion regimen … personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) … (e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”; learning data is individual movement / physiological parameters; and individual characteristic), 
wherein the learning unit generates a musculoskeletal model corresponding to each worker (Goodall, [0114], “a human model may be used in conjunction with one or more epidermal electronics devices 100 and data acquisition and processing device 510. A human model may be a computer model of human movement and provide a way of checking measured movements against a model of all possible movements. A human model may include a human connectivity model, a musculoskeletal model, or other model of movement”), 
generates a quasi biological signal by reproducing a work of a determination target with the musculoskeletal model (Goodall, [0260], “a goal threshold (e.g., identification of the one or more motion thresholds”; [0229], “the target values (e.g., muscle activity, pain state, motion thresholds, etc.)”; [0258]), computes a feature extraction of the quasi biological signal, and generates the learning data by associating, with each of the workers, the work of the determination target and a feature extraction distribution of the quasi biological signal (Goodall, [0260], “the one or more motion thresholds are programmable (e.g., via the user interface 3600), where a user can identify the one or more motion thresholds before, during, or after execution of the motion regimen, such as to provide a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen), to alter a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen, such as to make the motion regimen more difficult, easier, etc.), or to plan for a future motion regimen (e.g., identification of the one or more motion thresholds after execution of the motion regimen”; [0229], “providing instructions to the individual subject or external device regarding compliance or non-compliance with the motion regimen (e.g., with target thresholds thereof), providing recommendations to the individual subject or external device regarding the motion regimen or the individual's performance thereof … the target values (e.g., muscle activity, pain state, motion thresholds, etc.) can depend on a personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) (e.g., whereby detected movements or physiological parameters can result in the target value being adjusted to compensate for the detected values); or can depend on generalized health or fitness considerations (e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”; [0247]; [0248]; [0258], “the motion regimen can be user-specific, such as by being tailored to the individual characteristics of each individual subject”). 

15. Goodall teaches a learning device (Goodall, Abstract, “the system 1000 includes an electronic interface 3804 to operably couple to electronics of an external device ( e.g., external object 3800, external device 3406, etc.), including but not limited to … external simulator (e.g., simulated, practice, or real control panel such as a flight panel; exercise equipment; simulator for skiing, simulator for surgery, etc., motion capture device)”; [0257], “who desires enhanced sensation (e.g., surgeon, explosives technician, laboratory technician, musician, etc.), such as to provide training of a skill”; surgeon, technician, musician and athlete are workers) comprising 
a model generation unit generating a musculoskeletal model corresponding to each worker (Goodall, [0114], “a human model may be used in conjunction with one or more epidermal electronics devices 100 and data acquisition and processing device 510. A human model may be a computer model of human movement and provide a way of checking measured movements against a model of all possible movements. A human model may include a human connectivity model, a musculoskeletal model, or other model of movement”); 
a work state reproduction unit generating musculoskeletal model output data by reproducing the work of a determination target with the generated musculoskeletal model (Goodall, [0260], “a goal threshold (e.g., identification of the one or more motion thresholds”; [0229], “the target values (e.g., muscle activity, pain state, motion thresholds, etc.)”; [0258]); and 
a learning data generation unit generating a quasi biological signal using the generated musculoskeletal model output data, computes a feature extraction of the quasi biological signal, and generates learning data by associating, with each of the workers, the work of the determination target and the feature extraction distribution of the quasi biological signal (Goodall, [0260], “the one or more motion thresholds are programmable (e.g., via the user interface 3600), where a user can identify the one or more motion thresholds before, during, or after execution of the motion regimen, such as to provide a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen), to alter a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen, such as to make the motion regimen more difficult, easier, etc.), or to plan for a future motion regimen (e.g., identification of the one or more motion thresholds after execution of the motion regimen”; [0229], “providing instructions to the individual subject or external device regarding compliance or non-compliance with the motion regimen (e.g., with target thresholds thereof), providing recommendations to the individual subject or external device regarding the motion regimen or the individual's performance thereof … the target values (e.g., muscle activity, pain state, motion thresholds, etc.) can depend on a personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) (e.g., whereby detected movements or physiological parameters can result in the target value being adjusted to compensate for the detected values); or can depend on generalized health or fitness considerations (e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”; [0247]; [0248]; [0258], “the motion regimen can be user-specific, such as by being tailored to the individual characteristics of each individual subject”). 

16. A learning method of a learning device (Goodall, Abstract, “the system 1000 includes an electronic interface 3804 to operably couple to electronics of an external device ( e.g., external object 3800, external device 3406, etc.), including but not limited to … external simulator (e.g., simulated, practice, or real control panel such as a flight panel; exercise equipment; simulator for skiing, simulator for surgery, etc., motion capture device)”; [0257], “who desires enhanced sensation (e.g., surgeon, explosives technician, laboratory technician, musician, etc.), such as to provide training of a skill”; surgeon, technician, musician and athlete are workers), wherein the learning device executes: 
generating a musculoskeletal model corresponding to each worker (Goodall, [0114], “a human model may be used in conjunction with one or more epidermal electronics devices 100 and data acquisition and processing device 510. A human model may be a computer model of human movement and provide a way of checking measured movements against a model of all possible movements. A human model may include a human connectivity model, a musculoskeletal model, or other model of movement”); 
generating musculoskeletal model output data by reproducing the work of a determination target with the generated musculoskeletal model (Goodall, [0260], “a goal threshold (e.g., identification of the one or more motion thresholds”; [0229], “the target values (e.g., muscle activity, pain state, motion thresholds, etc.)”; [0258]); and 
generating a quasi biological signal using the generated musculoskeletal model output data, computes a feature extraction of the quasi biological signal, and generates learning data by associating, with each of the workers, the work of the determination target and the feature extraction distribution of the quasi biological signal (Goodall, [0260], “the one or more motion thresholds are programmable (e.g., via the user interface 3600), where a user can identify the one or more motion thresholds before, during, or after execution of the motion regimen, such as to provide a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen), to alter a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen, such as to make the motion regimen more difficult, easier, etc.), or to plan for a future motion regimen (e.g., identification of the one or more motion thresholds after execution of the motion regimen”; [0229], “providing instructions to the individual subject or external device regarding compliance or non-compliance with the motion regimen (e.g., with target thresholds thereof), providing recommendations to the individual subject or external device regarding the motion regimen or the individual's performance thereof … the target values (e.g., muscle activity, pain state, motion thresholds, etc.) can depend on a personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) (e.g., whereby detected movements or physiological parameters can result in the target value being adjusted to compensate for the detected values); or can depend on generalized health or fitness considerations (e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”; [0247]; [0248]; [0258], “the motion regimen can be user-specific, such as by being tailored to the individual characteristics of each individual subject”).

Re claims 2 – 3:
2. The work determination system according to claim 1, wherein the learning unit includes: 
a model generation unit generating the musculoskeletal model on the basis of work information representing the work of the determination target and body information about each worker (Goodall, [0114], “a human model may be used in conjunction with one or more epidermal electronics devices 100 and data acquisition and processing device 510. A human model may be a computer model of human movement and provide a way of checking measured movements against a model of all possible movements. A human model may include a human connectivity model, a musculoskeletal model, or other model of movement”); 
a work state reproduction unit generating musculoskeletal model output data by reproducing the work corresponding to the work information with the generated musculoskeletal model (Goodall, [0260], “a goal threshold (e.g., identification of the one or more motion thresholds”; [0229], “the target values (e.g., muscle activity, pain state, motion thresholds, etc.)”; [0258]); and 
a learning data generation unit generating a quasi biological signal using the generated musculoskeletal model output data, computes a feature extraction of the quasi biological signal, and generates the learning data by associating, with each of the workers, the work of the determination target and the feature extraction distribution of the quasi biological signal (Goodall, [0260], “the one or more motion thresholds are programmable (e.g., via the user interface 3600), where a user can identify the one or more motion thresholds before, during, or after execution of the motion regimen, such as to provide a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen), to alter a goal threshold (e.g., identification of the one or more motion thresholds before execution of the motion regimen, such as to make the motion regimen more difficult, easier, etc.), or to plan for a future motion regimen (e.g., identification of the one or more motion thresholds after execution of the motion regimen”; [0229], “providing instructions to the individual subject or external device regarding compliance or non-compliance with the motion regimen (e.g., with target thresholds thereof), providing recommendations to the individual subject or external device regarding the motion regimen or the individual's performance thereof … the target values (e.g., muscle activity, pain state, motion thresholds, etc.) can depend on a personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) (e.g., whereby detected movements or physiological parameters can result in the target value being adjusted to compensate for the detected values); or can depend on generalized health or fitness considerations (e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”; [0247]; [0248]; [0258], “the motion regimen can be user-specific, such as by being tailored to the individual characteristics of each individual subject”). 

3. The work determination system according to claim 2, wherein the learning data generation unit generates the quasi biological signal by performing predetermined computation by extracting a component corresponding to an attachment position of the sensor of the musculoskeletal model output data generated (Goodall, [0063]). 

Re claims 4 – 9, 11 – 12:
4. The work determination system according to claim 2, wherein the learning data generation unit extracts a component corresponding to an attachment position of the sensor from the generated musculoskeletal model output data and applies weighted addition, thus generating the quasi biological signal (Goodall, [0229], “The target values of the motion regimen can be individual-specific or generalized thresholds. For example, the target values (e.g., muscle activity, pain state, motion thresholds, etc.) can depend on a personal history of the individual, such as whether the individual has experienced a joint disorder, cardiovascular condition, other health condition, or the like; can depend on a feedback from the monitored movement/physiological parameter(s) (e.g., whereby detected movements or physiological parameters can result in the target value being adjusted to compensate for the detected values); or can depend on generalized health or fitness considerations ( e.g., height, weight, body mass index, caloric needs or preferences, general health or fitness levels, etc.)”). 

5. The work determination system according to claim 2, wherein the biological signal is a myoelectric signal, and the musculoskeletal model output data is muscle activity data (Goodall, fig. 13, 1408; [0179]). 

6. The work determination system according to claim 2, wherein the body information includes at least one of height, weight, sex, muscle quantity, fat percentage, and skeleton information (Goodall, [0229]). 

7. The work determination system according to claim 2, wherein the model generation unit generates a musculoskeletal model as the musculoskeletal model based on the work information obtained through motion capture performed on any person executing the work of the determination target and the body information of each worker (Goodall, [0229]). 

8. The work determination system according to claim 2, wherein the learning unit includes a correction unit corrects the learning data generated in advance on the basis of a comparison result between the biological signal of the worker (Goodall, [0260], “alter a goal threshold”; [0229], “the target values (e.g., muscle activity, pain state, motion thresholds, etc.) … can depend on a feedback from the monitored movement/physiological parameter(s) …. result in the target value being adjusted to compensate for the detected values)”; [0258], “the motion regimen can be user-specific, such as by being tailored to the individual characteristics of each individual subject”; the target value and reference data can be adjusted based on the feedback of the regimen) detected by the sensor attached to the worker during the work and the quasi biological signal which has been generated in advance (Goodall, [0063]). 

9. The work determination system according to claim 2, wherein the learning unit includes 
a work information expansion unit providing a predetermined variation range in the input work information, and the work state reproduction unit generates musculoskeletal model output data by reproducing a work corresponding to the work information, for which the variation range is provided, with the generated musculoskeletal model (Goodall, [0248], “a determination regarding whether the individual subject is moving correctly ( e.g., within the threshold or target values of the motion regimen) or incorrectly (e.g., outside of the threshold or target values of the motion regimen) … a threshold range”; [0249], “within range of target values of motion regimen, outside range of target values of motion regimen, etc.”). 

11. The work determination system according to claim 2, wherein the work state reproduction unit also generates human body load data by reproducing a work corresponding to the work information with the generated musculoskeletal model, and the learning unit includes a safety determination unit determining safety of a work corresponding to the work information on the basis of the human body load data (Goodall, [0166], “providing a warning of a risk of a biomechanically detrimental positioning of the body portion”; [0147], “the processor 1006 determines that the body portion is at a relatively high risk for incurring a strain injury”). 

12. The work determination system according to claim 11, comprising a presenting unit presenting a determination result provided by the work determination unit and presenting a determination result presented by the safety determination unit (Goodall, [0166], “providing a warning of a risk of a biomechanically detrimental positioning of the body portion”; [0147], “the processor 1006 determines that the body portion is at a relatively high risk for incurring a strain injury”). 

Re claims 10, 13 – 14:
10. The work determination system according to claim 1, comprising a presenting unit presenting a determination result given by the work determination unit (Goodall, [0258], “generate a report based on data sent directly from the processor 1006, such as a summary of data processed by the processor, compliance or non-compliance of the individual subject with the motion regimen, or historical progress of the individual subject”). 

13. The work determination system according to claim 1, wherein the sensor includes: a main body unit; and a plurality of electrodes arranged, with a regular distance, on the main body unit (Goodall, fig. 6). 

14. The work determination system according to claim 1, wherein the sensor detects at least one of acceleration, and angular velocity (Goodall, fig. 13, 1400, “accelerometer”; [0075], “measure an angular velocity”; [0111]), the feature extraction computation unit computes at least one feature extraction of the acceleration and the angular velocity detected, and the work determination unit determines a work of the worker on the basis of not only the feature extraction of the biological signal of the worker computed but also at least one feature extraction of the acceleration and the angular velocity computed and the comparison result with learning data generated in advance (Goodall, [0229], “a movement of the body portion (e.g., angle of movement, speed of movement, velocity of motion, acceleration of movement, etc., or combinations thereof) can be compared against a target movement associated with the motion regime”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715